Case: 6:19-cv-00017-CHB-HAI Doc #: 5 Filed: 05/22/19 Page: 1 of 1 - Page ID#: 30



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  CHARLIE L. GREGORY,                              )
                                                   )
           Plaintiff,                              )         Civil Action No. 6:19-CV-017-CHB
                                                   )
  v.                                               )
                                                   )    ORDER OF DISMISSAL WITHOUT
  EDWIN D. JOHNSON, et al.,                        )            PREJUDICE
                                                   )
           Defendants.                             )

                                       ***   ***       ***    ***
       This matter is before the Court on the parties’ Stipulation of Voluntary Dismissal [R. 1-2]

of all claims asserted in this action by Charlie L. Gregory against defendants Daimler Trust, U.S.

Xpress Leasing, Inc., U.S. Xpress Enterprises, Inc., Dollar General Corporation and Dollar

General Partners. The Court considers dismissal of the claims against these defendants proper

pursuant to Fed. R. Civ. P 41(a)(2). Accordingly, and the Court being otherwise sufficiently

advised,

       IT IS HEREBY ORDERED that all claims against defendants Daimler Trust, U.S.

Xpress Leasing, Inc., U.S. Xpress Enterprises, Inc., Dollar General Corporation and Dollar

General Partners are DISMISSED WITHOUT PREJUDICE.

       This the 22nd day of May, 2019.




                                               -1-
